Citation Nr: 9927922	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-27 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

Entitlement to service connection for post-traumatic 
arthritis.  

Entitlement to service connection for peripheral neuropathy.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary pathology.  

Entitlement to an increased rating for intestinal parasitism 
with malnutrition (formerly classified as undernutrition), 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran, who had recognized active service from December 
1941 to September 1942, was a prisoner of war (POW) of the 
Japanese government from April to September 1942. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Manila, Philippines.  


FINDINGS OF FACT

1.  The claim for service connection for post-traumatic 
osteoarthritis is not supported by cognizable evidence that 
the claim is plausible or capable of substantiation.  

2.  The claim for service connection for peripheral 
neuropathy is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

3.  The RO denied entitlement to service connection for 
pulmonary pathology which it issued an unappealed rating 
decision in September 1988.  

4.  The evidence received since the final unappealed 
September 1988 rating decision bears directly or 
substantially upon the issue at hand, is not essentially 
cumulative or duplicative, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


5.  The claim of entitlement to service connection for 
pulmonary pathology is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

6.  All the evidence necessary for an equitable disposition 
of the veteran's claim for an increased rating for intestinal 
parasitism with malnutrition has been obtained by VA.  

7.  Intestinal parasitism with malnutrition is not shown to 
equate with or to approximate, by analogy, more than a mild 
disability with symptoms such as vague digestive 
disturbances, loss of appetite and weight, slight diarrhea, 
headache, and vertigo; or more than abdominal discomfort, 
weakness, inability to concentrate, and irritability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for post-traumatic 
osteoarthritis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim for service connection for peripheral 
neuropathy is not well grounded.  38 U.S.C.A. § 5107(a).  

3.  Evidence received since the September 1988 rating 
decision wherein the RO denied the veteran's claim for 
service connection for pulmonary pathology is new and 
material, and the claim for that benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 3.104, 
3.156, 20.1103 (1998).  

4.  The claim for service connection for pulmonary pathology 
is not well grounded.  38 U.S.C.A. § 5107.

5.  A rating in excess of 10 percent for intestinal 
parasitism with malnutrition is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.27, 4.88b, Diagnostic Code 6315 (1998); 
38 C.F.R. §4.88b, Diagnostic Code 6315 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records and processing affidavits show no 
complaint, finding or diagnosis of PTB, other pulmonary 
disease, arthritis, or neuropathy.  

A private physician reported in February 1954 that the 
veteran had had occasional chest pain while he was a POW with 
malaria and dysentery.  In 1949, he reportedly developed 
intense back pain in the area of the lumbar spine and hip 
joints.  This reportedly was aggravated by squatting at work 
and getting wet.  The physical examination reportedly showed 
that the lungs were resonant.  

By rating decision in March 1954, service connection was 
denied for rheumatism, and the veteran was appropriately 
notified of this decision and of his appellate rights.  

Another private physician reported in May 1962 that the 
veteran was treated for rheumatism in 1948 that had resulted 
in lumbar spine pain, ankylosis, hardening of the ligaments, 
and restricted movements of the lower extremities.  

The veteran related on a September 1988 POW medical history 
form provided by VA that he was not injured during his 
capture as a POW and did not work during his captivity.  He 
did not experience beatings, physical torture, and did not 
suffer wounds or injuries during his captivity.  He described 
his state of health as fair.



On the VA former POW examination in September 1988, the 
veteran complained of left-sided, nonradiating chest pain 
precipitated by work, lasting for one to two minutes, at 
times associated with dyspnea, and relieved by rest.  He also 
complained of joint pains, especially in the low back and the 
knees.  As a result of malnutrition and inhumane treatment, 
he reported having been greatly weakened and susceptible to 
various diseases.  He had smoked a pack of cigarettes a day 
for 40 years.  Medical history indicated hospitalization for 
rheumatism of the lumbar region in 1953.  His height was 161 
centimeters (about 5 feet, 1 inch) and weighed 59.5 kilograms 
(about 130 pounds).  He was described as fairly developed and 
fairly nourished.  There were diminished breath sounds over 
the left lung.  

VA X-rays in September 1988 showed minimal fibronodular 
changes in the left upper and medial lung fields, with 
adhesive traction of the left hemidiaphragm at the lateral 
sulcus.  The right lung appeared essentially normal.  The 
thoracic cage was unremarkable.  There were hypertrophic 
spurring and bridging between the margins of the lumbar 
vertebral bodies with irregularity and subchondral sclerosis 
at the intervertebral articular surfaces.  The intervertebral 
disc spaces appeared slightly widened with minimal biconcave 
deformity of the lumbar vertebral bodies.  The posterior 
facet joints were irregular and asymmetric with some narrowed 
and some widened, and with subchondral sclerosis at their 
articular surfaces.  

The sacroiliac joints were narrowed and sclerotic.  The hip 
joints were essentially unremarkable.  There was slight 
asymmetric narrowing of the medial knee compartments in both 
knees.  The articular surfaces were smooth and the tibial 
spines were obtuse.  The cortical surfaces of the distal 
femur and proximal tibia and fibula on both sides were 
slightly irregular.  The impressions were minimal 
fibronodular infiltrate, left upper lobe and medial lung 
fields, of unknown etiology and activity, left pleuro-
diaphragmatic adhesion, degenerative spondylosis of the 
lumbosacral spine with hypertrophic osteoarthritis of the 
spine and pelvis, and minimal degenerative osteoarthritis of 
the knees.  



The final diagnoses included pulmonary pathology of the left 
upper lobe and the left mid-lung field of undetermined 
etiology, left pleural diaphragmatic adhesions, and minimal 
hypertrophic degenerative disease of the lumbosacral spine, 
pelvis, and both knees.  

By rating action in September 1988, service connection was 
denied for rheumatism, pulmonary pathology of the left upper 
lung and left mid-lung field with a left pleuro-diaphragmatic 
adhesion, and hypertrophic degenerative disease of the 
lumbosacral spine, pelvis and both knees.  

A private physician reported in September 1989 that the 
veteran was suffering from rheumatism 30 years previously 
with worsening symptoms.  

By rating decision in October 1989, the November 1988 
decision was affirmed after consideration of the September 
1989 physician's statement.  The veteran was duly informed.  
He timely disagreed but, following a February 1990 statement 
of the case, did not file a substantive appeal.  In May 1992, 
he reported that he had not received any information on his 
appeal.  His address was unchanged.  No mail had been 
returned as undeliverable that VA had sent to him at that 
address.  

In October 1992, a private physician reported that the 
veteran had rheumatoid arthritis.  

On a POW protocol examination by VA in November 1992, the 
veteran complained of chest pain and polyarticular joint 
pains for more than 10 years.  He was shown to be 162.5 
centimeters in height and to weigh 49.5 kilograms.  Breath 
sounds were clear.  Moderate to severe malnutrition was 
indicated.  

By rating decision in January 1993, service connection was 
granted for undernutrition, moderate to severe, rated as 10 
percent disabling.  

A private physician reported that the veteran was examined in 
October 1992 for complaints of chest and joint pain.  Chest 
pain was characterized by a feeling of heaviness accompanied 
by shortness of breath.  The chest and lungs showed clear 
breath sounds with no rales.  The extremities showed bipedal 
edema.  Laboratory findings were essentially normal.  The 
impressions included rheumatoid arthritis.  

A privately accomplished chest X-ray in March 1995 showed 
minimal Koch's disease of the upper lung with the other chest 
findings termed unremarkable.  

On a VA examination in May 1995, the veteran complained of 
coughing off and on with chest and back aches and low back 
pain.  His height of 161 centimeters and weight of 52.8 
kilograms were shown.  He was described as slightly 
undernourished.  No definite neurological abnormality was 
detected.  There was tenderness of the lumbosacral spine on 
flexion and no limitation of motion of the hips and lower 
extremities.  X-rays showed residual scarring of the left 
upper lobe of the lungs and fibrotic adhesions of the left 
hemidiaphragm.  The diagnoses included mild malnutrition 
probably secondary to intestinal parasitism.  

By rating action in September 1995, new and material evidence 
to reopen a claim of entitlement to service connection for 
pulmonary pathology of the left upper and mid-lung fields was 
not found.  The veteran was duly informed.  

On a VA examination in December 1996, the veteran complained 
of left-sided chest pain that was pricking in character and 
occurred even at rest, shortness of breath and a chronic 
cough.  There was symmetrical chest expansion with rales.  No 
wheezes were detected.  X-rays showed residual scarring of 
the left upper lobe of the lungs and the left base.  

On a VA examination in November 1997, the veteran complained 
of joint pains of the knees, low back pain, cough, and chest 
pain off and on for 7 years that was pricking in character, 
non-radiating, and associated with shortness of breath.  He 
stated that, whenever he had chest pain, he would drink a 
glass of water and rest and then the pain would disappear.  


The veteran also stated that, when he walked 500 meters, he 
experienced shortness of breath and chest pains.  His height 
of 163 centimeters and weight of 52.5 kilograms were shown.  
There was no swelling, deformity or other knee impairment 
shown.  There was tenderness of the lumbosacral spine on 
flexion and extension.  There also was tenderness on flexion 
of the knees without limitation of motion.  No limitation of 
motion of either upper extremity was indicated.  The lungs 
showed diminished breath sounds at both apices with no rales 
or wheezes.  The rib cage was prominent without retraction.  
There was no focal weakness or atrophy of the upper or lower 
extremities.  Deep tendon reflexes were active and equal with 
sensation and coordination intact.  Gait was slow and steady.  

He was described as undernourished with prominent cheek 
bones.  X-rays showed residual scarring of the left upper 
lobe and left basal adhesions.  There was degenerative 
arthritis of the lumbosacral spine and bilateral sacroiliac 
arthritis.  Minimal degenerative arthritis of both knees was 
seen.  The diagnoses included degenerative arthritis of the 
lumbosacral spine, bilateral sacroiliac arthritis, minimal 
degenerative arthritis of both knees, no neurologic deficit, 
and mild malnutrition of undetermined etiology.  

A Tuberculosis (TB) Board report in March 1998 showed the 
veteran's complaint of increased disability due to PTB.  His 
clinical history included productive cough.  The physical 
examination revealed diminished breath sounds over both 
apices.  Sputum Acid Fast Bacilli smears and cultures were 
negative.  A series of chest X-rays showed residual scarring 
over the left upper lung field that had remained unchanged 
since December 1996.  After review of the clinical history, 
physical examination, sputum studies, and series of chest X-
rays, the TB Board concluded that the veteran had PTB, 
minimal, with residual scarring of the left upper lobe of the 
lungs, stable, inactive, stage IV.  





Legal Criteria

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

If no notice of disagreement is filed within the presumptive 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

A decision of a constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all field 
offices of the Department of Veterans Affairs as to the 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.1103.

To reopen a claim which has been finally denied, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  If the 
Board determines that the appellant has produced new and 
material evidence, the case is reopened and the Board must 
evaluate the merits of the appellant's claim considering all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, on March 
8, 1991, Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
decided.  In Colvin, the United States Court of Appeals for 
Veterans Claims (Court) expanded the definition of material 
evidence (hereinafter referred to as the Colvin Test) as 
follows:

Material evidence is relevant and probative of the issue at 
hand.  However, not every piece of new evidence, even if 
relevant and probative, will justify a reopening because some 
evidence is of limited weight and thus is insufficient to 
justify a new hearing.  

The "bright line" rule in other federal courts is that to 
justify a reopening on the basis of new and material 
evidence, there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Id. at 174 
(emphasis added) (citations omitted).

Citing the new regulatory definition adopted by VA, the Court 
concluded that the regulation and the test it paraphrased 
from a district court decision in Chisholm v. Secretary of 
Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989), were not inconsistent, and that the test from 
Chisholm, which it explicitly adopted, was "clearer and more 
easily applied."  Id.

In Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit), 
considered the issue of whether the Colvin test was a fair 
rendition of the definition of "material evidence" set 
forth in the regulation.  The Federal Circuit Court concluded 
that the Court erred in adopting the Colvin test in that it 
failed to defer to the reasonable definition of a statutory 
term adopted by a regulation promulgated by the Secretary.  
In summary, the Circuit Court disapproved of the Colvin test 
as applied to veterans' claims, vacated the court's decision 
upholding the Board's refusal to reopen Hodge's claim and 
remanded the case for reconsideration by the court in light 
of the proper regulatory definition of "material evidence."  
Therefore, in the present case, the Board will review the 
veteran's claim to reopen in accordance with the criteria as 
found in 38 C.F.R. § 3.156.  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The Board further notes that in determining whether evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

A three-step analysis must be performed when an appellant 
seeks to reopen a previously denied claim.  Winters v. West, 
12 Vet. App. 203(1999); Elkins v. West, 12 Vet. App. 
209(1999); Hodge.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, the case must be reopened and immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  

Where certain diseases, such as post-traumatic osteoarthritis 
and peripheral neuropathy (except where directly related to 
infectious causes), are manifested to a compensable degree 
following active service in the case of a former POW, service 
connection may be granted on a presumptive basis.  If PTB is 
manifested to a degree of 10 percent within three years 
following separation from active service, service connection 
may be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be as follows: the first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved and the 
last 2 digits will be "99."  38 C.F.R. § 4.27 (1998).  

As the Rating Schedule does not include a Diagnostic Code for 
malnutrition, the RO has rated the veteran's service-
connected malnutrition by analogy under 38 C.F.R. § 4.88b, 
Diagnostic Code 6315 which addresses pellagra.  See 38 C.F.R. 
§ 20.  During the adjudication of the veteran's present claim 
for an increased rating for malnutrition, the relevant rating 
criteria for nutritional deficiencies were amended effective 
August 30, 1996.  

The regulations in effect prior to August 30, 1996, provide a 
10 percent rating for mild disability with symptoms such as 
vague digestive disturbances, loss of appetite and weight, 
slight diarrhea, headache, and vertigo.  38 C.F.R. § 4.88b, 
Diagnostic Code 6315 (as in effect prior to August 30, 1996).  
Moderate disability with the presence of stomatitis, 
achlorhydria, or recurring diarrhea warrants a 20 percent 
evaluation.  Id.  

A 40 percent evaluation requires a moderately severe disorder 
with stomatitis, persistent diarrhea, and symmetrical 
dermatitis.  Id.  38 C.F.R. § 4.88b, Diagnostic Code 6313, as 
in effect prior to August 30, 1996, provides that 
avitaminosis should be rated as pellagra under 38 C.F.R. § 
4.88b, Diagnostic Code 6315, according to severity.  

38 C.F.R. § 4.88b, Diagnostic Code 6315, as in effect after 
August 30, 1996, provides that a 10 percent evaluation is 
warranted where there is a confirmed diagnosis and 
nonspecific symptoms such as decreased appetite, weight loss, 
abdominal discomfort, weakness, inability to concentrate, and 
irritability.  A 20 percent rating requires that there be 
stomatitis, achlorhydria, or diarrhea.  A 40 percent 
evaluation requires stomatitis, diarrhea, and symmetrical 
dermatitis.  38 C.F.R. § 4.88b, Diagnostic Code 6315 (1998).  
38 C.F.R. § 4.88b, Diagnostic Code 6313, as in effect after 
August 30, 1996, provides the exact same rating criteria for 
avitaminosis as that provided in Diagnostic Code 6315.  

Where the law or regulations changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When al the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service Connection for
Post-Traumatic Osteoarthritis

The veteran is recognized as a former POW and, as such, 
service connection may be granted for post-traumatic 
osteoarthritis on a presumptive basis if it is manifested 
during his lifetime.  Lumbar spine and hip pain had been 
reported as early as 1954.  Osteoarthritis of the lumbar 
spine, sacroiliacs and knees has been confirmed.  

Nevertheless, this arthritis, first manifested many years 
after service, is not shown to be post-traumatic 
osteoarthritis.  On the POW questionnaire in 1988, the 
veteran indicated that he had not sustained any injury, 
beating, wound or physical torture during his captivity.  
There is no other medical indication or report by him that 
his current arthritis was induced by trauma.  

There is no medical evidence that it is otherwise linked to 
active service, to include the period of his captivity.  
Since he does not have post-traumatic osteoarthritis and his 
arthritis is not otherwise medically traceable to active 
service, the claim may not be considered well grounded.  


Service Connection for
Peripheral Neuropathy

The veteran has had no complaint, finding or diagnosis of 
peripheral neuropathy at any time during or since active 
service.  Because he did not complain of any neuropathology 
over the years, there was no neurologic examination to 
address such a complaint.  The VA examination in May 1995 did 
address his neurologic status but no definite neurological 
abnormality was detected.  A complete neurological evaluation 
was accorded the veteran by VA in November 1997.  Absolutely 
no neurologic abnormality of the extremities (or anywhere 
else) was detected.  The diagnosis was specifically to the 
effect that there was no neurologic deficit.  Without medical 
evidence of a current disability, the claim for service 
connection for peripheral neuropathy cannot be considered 
well grounded.  

Although the Board considered and denied the veteran's claims 
for service connection for post-traumatic arthritis and 
peripheral neuropathy on a ground different from that of the 
RO, which denied the claims on the merits, the appellant has 
not been prejudiced by the decision.  This is because in 
assuming that the claims were in fact well grounded, the RO 
accorded the appellant greater consideration than his claims 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
post-traumatic arthritis and peripheral neuropathy.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant's claims for service connection for post-
traumatic arthritis and peripheral neuropathy are not well 
the grounded, the doctrine of reasonable doubt does not apply 
to these claims.

New & Material Evidence to Reopen a Claim 
for Service Connection For Pulmonary 
Pathology

The most recent final rating decision that denied entitlement 
to service connection for pulmonary disease in this case was 
in November 1988, when the disease was designated as a 
pulmonary pathology of the left upper lung and left mid-lung 
field with a left pleuro-diaphragmatic adhesion.  There was 
no finding or diagnosis of PTB at that time, based on the VA 
examination in September 1988 or at any other previous time, 
going back to active service.  Actually, the first 
manifestations of any pulmonary pathology were shown in 
September 1988.  No etiology for the lung findings was 
medically indicated.  

In connection with new evidence submitted with the veteran's 
attempt to reopen the claim, Koch's disease of the left upper 
lung was medically indicated in March 1995 and this appeal 
was entered from the September 1995 rating decision that no 
new and material evidence had been submitted to service 
connect the pulmonary pathology of the left upper lung and 
mid-lung fields.  In December 1996, the X-ray evidence of 
left upper lobe and left base lung scarring was confirmed.  
Then, on the basis of exhaustive pulmonary studies reported 
in March 1998, for the first time, the pulmonary pathology 
was diagnosed as PTB with residual scarring of the left upper 
lobe.  Presumably, with X-ray findings continuing to show 
left basal adhesions, these were a separate pulmonary 
disability entity from the manifestations of the left upper 
lobe diagnosed as PTB for the first time.  

New and material evidence is that evidence which was not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

With the new medical interpretation of the left upper lobe 
findings as diagnostic of PTB, this medical evidence is 
considered to meet the test for new and material evidence in 
this case.  For one thing, PTB is subject to it own criteria 
of presumptive service connection which had not been 
considered in the prior, final rating decision.  

As far as the left base adhesions of the left lung are 
concerned, no new and material evidence has been received 
with respect to this finding.  Apparently, it still has an 
unknown etiology, and no new or material evidence has been 
received with respect to this finding.  The prior decision 
regarding this aspect of lung pathology remains in effect and 
no changed factual basis for a favorable decision has been 
received.  

Since new and material evidence has been received with regard 
to the lung changes of the left upper lobe, the next question 
is whether the reopened claim for service connection with 
respect thereto is well grounded.  

Well Groundedness Of The Reopened Claim-PTB

In order for there to be a well grounded claim for service 
connection for the lung pathology diagnosed as PTB, there 
must be medical evidence that it existed during or within 
three years following active service to the requisite degree 
of disability or that it is otherwise related to an inservice 
disease or injury.  

There is no question regarding the fact that medical evidence 
supports the current existence of the pathological lung 
changes diagnosed as PTB.  However, these changes were not 
manifested during or until many years following active 
service.  It was not until September 1988 that the 
manifestations currently diagnosed as PTB were shown to be 
present.  There has been no medical evidence linking these 
manifestations to any disease or injury during active 
service.  In November 1997, a 7-year history was indicated 
for the productive cough, diminished breath sounds, and X-ray 
changes that were considered for the diagnosis of PTB.  

It is noted that the coughing was not medically indicated 
until 1995.  The diminished breath sounds were shown along 
with the other symptoms in September 1988.  In any event, 
none of the pertinent pulmonary findings have been medically 
traced to active service, nor were they shown to be present 
prior to September 1988, a point in time about 45 years 
following active service.  

In view of the foregoing discussion and factual analysis, it 
is clear that there is no medical evidence of a nexus between 
the current disability diagnosed as PTB and any inservice 
disease, injury, event or circumstance.  Accordingly, the 
reopened claim cannot be considered well grounded and must be 
denied on that basis.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As the Board has determined that the claim for service 
connection for pulmonary pathology is not well grounded, the 
second element has not been met, and the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. at 171 (1996).


Increased Rating

Intestinal Parasitism With Mild Malnutrition

Initially the Board finds that the veteran's claim for 
entitlement to an increased evaluation for intestinal 
parasitism with malnutrition is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Brown, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected intestinal parasitism with malnutrition 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1993).

The rating for intestinal parasitism with mild nutrition in 
this case has been appropriately rated by analogy to 
pellagra, under Diagnostic Code 6315.  This schedule 
addresses the manifestations associated with both parasitism 
and malnutrition.  Under the rating criteria in effect prior 
to August 30, 1996, more than a 10 percent rating would 
require that the disability be at least moderate with 
stomatitis, achlorhydria or recurring diarrhea.  The veteran 
has complained of none of these manifestations/symptoms, and 
none is shown to be present.  In point of fact, his weight is 
shown to be essentially stable.  It was reported as 52.5 
kilograms in 1997 and 52.8 kilograms in 1995.  

Under the criteria in effect as of August 30, 1996, a greater 
than 10 percent rating for intestinal parasitism with mild 
malnutrition would require at least stomatitis, achlorhydria 
or diarrhea.  This was basically the same as the pre-August 
30, 1996 criteria, and, thus, is not shown to be present, as 
explained above.  

Avitaminosis is rated the same as pellagra both before and 
after August 30, 1996.  

Under both the old and the new criteria that apply to the 
rating question here, the demonstrated degree of intestinal 
parasitism with malnutrition does not qualify for a rating in 
excess of the one currently in effect.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually discuss his claim in light thereof.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA's Undersecretary for 
Benefits or the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for post-traumatic 
osteoarthritis, the appeal is denied.  

The veteran not having submitted a well grounded claim of 
entitlement to service connection for peripheral neuropathy, 
the appeal is denied.  

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
pulmonary pathology, the appeal is reopened.  

The veteran has not submitted a well grounded claim of 
entitlement to service connection for pulmonary pathology.  

Entitlement to an evaluation in excess of 10 percent for 
intestinal parasitism with malnutrition is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







